IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROSENBLOOD INVESTMENT                  §
GROUP, LLC,                            §
                                       §     No. 388, 2015
      Plaintiff-Below,                 §
      Appellant,                       §     Court Below: Court of Chancery
                                       §     of the State of Delaware
      v.                               §
                                       §     C.A. No. 10772
SKBIC ACQUISITION CORP.,               §
and HF ACQUISITION CO. LLC,            §
                                       §
      Defendants-Below,                §
      Appellees.                       §

                          Submitted: January 20, 2016
                          Decided:   January 22, 2016

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en Banc.

                                     ORDER

      This 22nd day of January, 2016, having considered this matter on the briefs

filed by the parties, the Court has concluded that the final judgment of the Court of

Chancery should be affirmed for the reasons stated in its June 23, 2015 bench

ruling.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the Court

of Chancery is AFFIRMED and the motion to supplement the record is DENIED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice